To compel respondent, a druggist, to allow relator to examine the book, provided for by statute, containing the record of sales of .liquor. The circuit judge granted the writ.
Reversed July 5, 1894, with costs of both courts, on the ground (1) that as a general rule mandamus will not run against a private individual,’ Merrill, Sec. 13, 2 to 23. (2) That the writ does not lie to enforce the iierformance of a public duty at the instance of a private individual, or in any case unless ho has some private or particular interest to be subserved, or some *1238particular right to be preserved or protected, independent of that which he holds in common with the public at large. Drake vs. Regents, 4 M., 98 (10S8); Russell vs. Inspectors et al., 4 M., 187 (1093); Delbridge vs. Green, 29 M., 121 (1609); Smith vs. Mayor et al., 81 M., 123 (1104).